Citation Nr: 9924485	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-06 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability 
including spondylosis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his wife



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a back disability including spondylosis, tinnitus and a 
depressive disorder.  The issue of service connection for 
tinnitus is addressed in the remand appended to the decision.

In his Application for Compensation or Pension, dated in June 
1997, the appellant raised a claim for service connection for 
hearing loss.  This issue, which has not been adjudicated, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's spondylosis of L5, 
or any other disability of the back, and his active service.

2.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's depressive 
disorder, or any other acquired psychiatric disorder, and his 
active service.

3.  The appellant's claims of entitlement to service 
connection for a back disability including spondylosis and a 
depressive disorder are not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disability 
including spondylosis is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a depressive 
disorder is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual summary

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his back disability, to include 
his spondylosis at L5, was incurred or aggravated during 
active service.  At his June 1999 video- conference hearing 
before the undersigned, as well as his May 1998 appearance 
before the RO, he testified to injuring his back in a falling 
accident during service.  He sought, and received, treatment 
at the infirmary.  Thereafter, he experienced chronic low 
back which was not serious enough to warrant further in- 
service medical treatment.  Within a year or two from his 
discharge from service, he received treatment for back pain 
by his family doctor.  Over the years, his symptomatology had 
progressed in severity and currently included complaint of 
low back pain, stiffness, muscle spasms, and "catching."  
He denied any post- service injuries to the back.  His wife, 
who had married him before his discharge from service, 
testified to his back problems since his service in the 
military.

The appellant also contends that his depressive disorder was 
incurred or aggravated during active service.  He testified 
that he was drafted into service at a time when he was 
separated from his first wife, and his daughter was six 
months old.  He was depressed during service and he spent his 
whole two years "just going through the motions."  He did 
not seek treatment because of embarrassment and his fear of 
retaliatory punishment for reporting to sick bay.  A Dr. 
Easterlin prescribed him Elavil, Valium and Triavil for his 
depression in approximately 1971.  His depression had been 
continuously treated by medical doctors since his separation 
from service, and he was of the opinion that his currently 
diagnosed depressive disorder had its onset during service.  
His wife recalled that he had showed signs of depression 
since his service in the military.

Service medical records are negative for complaint, 
treatment, manifestation, or diagnosis of depression or any 
other acquired psychiatric disorder.  He denied complaint of 
"depression or excessive worry" or "nervous trouble of any 
sort" on his pre- induction examination in June 1968.  He 
did receive prescriptive treatment of Robaxin, balm and 
"wintergreen" for a back strain in October 1968.  His 
separation examination, dated in October 1970, indicated 
"normal" clinical evaluations of the "spine, other 
musculoskeletal" and "psychiatric."

Private medical records, dated from 1971 to 1998, first 
reveal a May 1976 notation that the appellant appeared "very 
nervous, tense, [and] shaky."  He was prescribed Valium, but 
it was noted that he was "not depressed."  He later 
received prescriptive medications of Elavil and Triavil.  In 
June 1977, he was diagnosed with Wolfe-Parkinson-White (WPW) 
Syndrome.  A November 1980 notation reveals complaint of 
occasional spells of palpitations and anxiety.  He was noted 
to be "depressed" and "irritable" in May 1983.  In June 
1986, he was prescribed Robaxin and Tylenol following a work- 
related back strain.  He was diagnosed with anxiety in 
February 1996.  He is currently prescribed Prozac and BuSpar.

VA mental disorders examination, dated in July 1997, revealed 
a diagnosis of depressive disorder not otherwise specified 
(NOS).  VA spine examination, also dated in July 1997, 
revealed the appellant's complaint of pain on range of 
motion, but was otherwise unremarkable.  X- ray examination 
indicated a diagnosis of spondylosis at L5.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A 
psychosis that is manifested to a degree of 10 percent or 
more within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

II.  Service connection - back disability

Service medical records do show treatment for a back strain 
in October 1968, and the appellant contends that he 
experienced chronic low back pain thereafter.  He also 
testified to medical treatment for his back disability 
immediately following service.  For purposes of a well 
grounded analysis, the Board will assume the truthfulness of 
his assertions, as required by King v. Brown, 5 Vet.App. 19, 
21 (1993) (citing Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990)).  Additionally, VA x- ray findings in July 1997 were 
interpreted as showing spondylosis at L5.  Accordingly, the 
Board finds that the first two prongs of the Caluza 
requirements have been satisfied.

Nonetheless, upon reviewing the pertinent evidence, the Board 
fails to find any evidence of record which establishes a 
nexus between the appellant's in- service back strain and his 
current back disability.  With the exception of his treatment 
for a back strain in 1968, the remainder of service medical 
records are negative for complaint, treatment, manifestation 
or diagnosis of back disability.  His separation examination 
indicated a "normal" clinical evaluation of the spine and 
"other musculoskeletal."  Post- service, he next received 
treatment for a work- related back injury in 1986.  
Accordingly, the Board must conclude that any injury to the 
appellant's back incurred during service was acute and 
transitory, and resolved without residual disability.  In 
this case, there is no competent medical evidence linking his 
spondylosis of L5, or any other disability of the back, and 
his active service.

In so holding, the Board is cognizant of the appellant's 
testimony of chronic back pain since service, and his opinion 
that his current back disability is causally related to his 
in- service back strain.  However, the Board notes that, as a 
layperson, he is not considered competent to provide opinion 
on what is essentially a question of medical etiology.  
Grottveitt, 5 Vet.App. at 93.  Certainly, he is competent to 
attest to the manifestations of his back disability prior to, 
during, and following service, but his assertions relating 
his claimed in- service back injury with post- service 
medical findings and symptomatology, in and of themselves, 
are insufficient to well ground this claim.  See 38 C.F.R. 
§ 3.303(b)(1998); Savage, 10 Vet.App. 488 (1997).

In view of the fact that the appellant fails to satisfy the 
Caluza requirement of medical evidence of a causal 
relationship, or nexus, between his current back disability 
and active service, the claim must be denied as not well 
grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

III.  Service connection - depressive disorder

As stated above, service medical records are negative for 
complaint, treatment, manifestation or diagnosis of 
depression or any other acquired psychiatric disorder.  The 
appellant's private medical records first show treatment for 
nervousness, but not "depression," several years after 
service.  His early prescriptive medications included Valium, 
Elavil and Triavil.  He is of the opinion that his depressive 
problem had its onset in service.  However, there is no 
competent medical evidence which links his current 
psychiatric disorder, recently diagnosed by VA as depressive 
disorder NOS, and his active service.  Grottveitt, 5 Vet.App. 
at 93; 38 C.F.R. § 3.303(b)(1998) and Savage, 10 Vet.App. 488 
(1997).  In the absence of such medical opinion, the Board 
finds that his claim for service connection must be denied as 
not well grounded.  Edenfield, 8 Vet.App. 384 (1996).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
indicated that private medical records from several of his 
former private physicians are unavailable.  He has not 
referenced any existing evidence which arguably would well 
ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).


ORDER

Service connection for a back disability, including 
spondylosis, is denied.

Service connection for a depressive disorder, or any other 
acquired psychiatric disorder, is denied.



REMAND

The appellant contends that his tinnitus stems from his in- 
service exposure to acoustic trauma.  He indicates that he 
was exposed to aircraft flight line noises by means of his 
duties involving helicopter and fixed wing aircraft repair.  
Additionally, he contends that he served some time in a tank 
unit.  He indicates that he was not given ear protective 
gear, and he has testified to tinnitus since his separation 
from service.  See Savage v. Gober, 10 Vet.App. 488 (1997); 
38 C.F.R. § 3.303(b) (1998).  In a letter dated in May 1999, 
Joel T. Pate, M.D., provided opinion that 'noise exposure can 
and does cause tinnitus."  In light of the above, the Board 
is of the opinion that the appellant should be afforded VA 
audiological examination in order to determine the etiology 
of his tinnitus disability.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his 
right to submit additional evidence and 
argument while this case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain the appellant's 
service personnel records.

3.  The appellant should be afforded VA 
audiological examination for the purpose of 
determining the etiology of his tinnitus 
disability.  In this regard, the examiner 
should obtain relevant history from the 
appellant and thoroughly review the 
appellant's claims folder.  Thereafter, the 
examiner should express opinion as to whether 
it is least likely as not that the 
appellant's tinnitus was the result of noise 
exposure during his active military service?  
In rendering an opinion, the examiner should 
set forth detailed findings which reflect 
review of the entire evidentiary record.  
Accordingly, the claims folder and a copy of 
this remand should be made available to the 
examiner.

4.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give 
him the opportunity to explain any good cause 
for missing the examination.

5.  After completion of the above- referenced 
development, the RO should readjudicate the 
issue of service connection for tinnitus with 
consideration should be given to the 
provisions of 38 C.F.R. § 3.303(b), and the 
holding in Savage.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant 
and his representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	(CONTINUED ON NEXT PAGE)



	

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals









